Order filed, November 22, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00715-CV
                                 ____________

       BOOTH CREEK MANAGEMENT CORPORATION, Appellant

                                         V.

NEW EXECUTIVE GROUP LIMITED, TRANSAMERICA INVESTMENT
          GROUP, INC., AND JOHN BERRY, Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-24794


                                     ORDER

      The reporter’s record in this case was due September 13, 2019. See Tex. R.
App. P. 35.1. On October 25, 2019, Cynthia Martinez filed a motion for extension
of time to file the reporter’s record which was granted to November 4, 2019. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Cynthia Martinez, the official court reporter, to file the record in
this appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Cynthia Martinez does not timely file the record as
ordered, we may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM